Citation Nr: 0936887	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
undifferentiated somatoform disorder with shortness of breath 
and dysphagia.

2.  Entitlement to an evaluation greater than 10 percent for 
hypertension.

3.  Entitlement to an evaluation greater than 10 percent for 
olecranon bursitis, left elbow.  

4.  Entitlement to an evaluation greater than 10 percent for 
retropatellar pain syndrome, right knee.

5.  Entitlement to an evaluation greater than 10 percent for 
retropatellar pain syndrome, left knee.  

6.  Entitlement to an evaluation greater than 10 percent for 
stress fracture, right tibia.  

7.  Entitlement to an evaluation greater than 10 percent for 
stress fracture, left tibia.

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982 
and from May 1995 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Veteran's representative completed a 
Statement of Accredited Representative in Appealed Case (in 
lieu of a VA Form 646).  Following additional development, in 
October 2008 and March 2009, the RO requested additional 646.  
Notations in the file indicate that the requested 646's were 
not prepared.  Notwithstanding, the opportunity was provided 
and therefore, a remand to request further argument is not 
required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).
The Board notes that an Informal Hearing Presentation was 
completed by the Veteran's representative in June 2009.  


FINDINGS OF FACT

1.  The Veteran's undifferentiated somatoform disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to chronic sleep impairment, 
lethargy, poor coping, social isolation, and depressed mood.  

2.  Evidence of record does not show diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.

3.  Evidence of record does not show left elbow flexion 
limited to 90 degrees; extension limited to 75 degrees; or 
flexion limited to 100 degrees and extension to 45 degrees.  

4.  Evidence of record does not show right knee flexion 
limited to 30 degrees or extension limited to 15 degrees.  X-
rays do not show right knee arthritis and there is no 
objective evidence of recurrent subluxation or lateral 
instability.

5.  Evidence of record does not show left knee flexion 
limited to 30 degrees or extension limited to 15 degrees.  X-
rays do not show left knee arthritis and there is no 
objective evidence of recurrent subluxation or lateral 
instability.

6.  Evidence of record does not show malunion of the right 
tibia with moderate ankle disability.

7.  Evidence of record does not show malunion of the left 
tibia with moderate ankle disability.  

8.  The preponderance of the evidence is against a finding 
that the Veteran is unable to obtain and maintain any form of 
substantially gainful employment due to service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, and no more, 
for undifferentiated somatoform disorder with dysphagia and 
shortness of breath are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Codes 9421, 9423.  

2.  The criteria for an evaluation greater than 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

3.  The criteria for an evaluation greater than 10 percent 
for olecranon bursitis, left elbow, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5206, 5207, 5208 (2008).  

4.  The criteria for an evaluation greater than 10 percent 
for retropatellar syndrome, right knee, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256, 5257, 5258, 
5260, 5261 (2008).  

5.  The criteria for an evaluation greater than 10 percent 
for retropatellar syndrome, left knee, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256, 5257, 5258, 
5260, 5261 (2008).  

6.  The criteria for an evaluation greater than 10 percent 
for stress fracture of the right tibia are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2008).

7.  The criteria for an evaluation greater than 10 percent 
for stress fracture of the left tibia are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2008).

8.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By letters dated in November 2003, July 2005, March 2006, 
April 2006, December 2007, and August 2008, the RO notified 
the Veteran of the evidence necessary to substantiate his 
claims for increase and for TDIU.  He was advised of the 
information and evidence VA would provide and of the 
information and evidence he was responsible for providing.  
He was asked to submit any evidence in his possession that 
pertained to his claims.  He was also provided information 
regarding how VA assigns disability ratings and effective 
dates.  The claims were readjudicated in various SSOC's. 

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, service personnel records, and extensive VA medical 
center (VAMC) records.  The RO requested records from the 
Social Security Administration (SSA).  However, while SSA 
essentially acknowledged that the Veteran had filed a claim, 
the most recent response received in June 2007 indicates that 
the Veteran was not entitled to benefits and that they had no 
medical on file.  Numerous examinations, addressing both the 
disabilities under consideration and the Veteran's ability to 
maintain employment, have been conducted throughout the 
appeal period. 

The Board acknowledges that following VA psychiatric 
examination in January 2009, the Veteran was referred for 
neuropsychologic testing to assess cognitive and memory 
function.  The Veteran, however, failed to report for such 
testing on two consecutive occasions.  The Board notes that 
the duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

On review, the examinations of record contain findings 
sufficient for rating purposes and they are considered 
adequate.  Additional examinations are not necessary.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Claims for Increase

The Veteran contends that the currently assigned evaluations 
do not adequately reflect the severity of his service-
connected disabilities. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

	a. Undifferentiated somatoform disorder

Service connection for a psychiatric disability, 
characterized as undifferentiated somatoform disorder with 
shortness of breath and dysphagia, was originally granted in 
August 2001 and assigned a 30 percent evaluation.  A claim 
for increase was received in October 2003.  

Somatization disorder and undifferentiated somatoform 
disorder are both evaluated pursuant to the General Rating 
Formula for Mental Disorders.  A 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Codes 9421, 9423 
(2008).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

VAMC records show psychiatric treatment beginning in 
approximately January 2004 and continuing.  The Veteran's 
problem has been summarized as "chronic pain and physical 
illness(es) exacerbated by poor coping that results in 
irritability, periodic non-persistent depressed mood with 
lethargy and anhedonia."  Outpatient records document 
various symptoms including trouble sleeping, depression, and 
social isolation.  Financial stressors and anger and anxiety 
about neighbors were also noted.  

On VA mental disorders examination in February 2004, the 
Veteran reported numerous pain symptoms and other medical 
conditions which he felt the medical community has been 
unable to find answers for or adequately treat.  He feels 
that the symptoms have had effects on his occupation and 
relationships.  The Veteran was divorced and has limited 
contact with his children.  On mental status examination, he 
was neatly dressed and groomed.  There was some psychomotor 
retardation and speech was hesitant.  Mood appeared dysphoric 
and affect was constricted.  Thought process was goal 
directed.  He denied suicidal or homicidal ideation or 
psychosis and was alert and oriented.  Memory and 
concentration were intact.  Judgment was influenced by his 
diagnosis and insight was limited with this.  Diagnosis was 
history and current evaluation consistent with somatization 
disorder.  The examiner noted there appeared to be signs of 
depression although the Veteran denied this.  GAF was 
reported as 60. 

On VA mental disorders examination in May 2007, the Veteran 
reported numerous pain symptoms and medical conditions.  He 
reported ongoing fatigue and feels like the clinic does not 
want to find out what is wrong with him.  He endorsed 
depressed mood most days, low energy, anhedonia, poor 
concentration, sleep disturbances and variable appetite.  He 
attends church 3 times a week.  He does not have contact with 
family members.  On mental status examination, there was 
psychomotor slowing.  Speech was hesitant, but clear and 
coherent.  Affect was constricted.  He was oriented times 
three.  Thought process and content was unremarkable.  He 
understood the outcome of behavior and partially understood 
that he has a problem.  He has difficulty initiating and 
maintaining sleep.  There was no evidence of inappropriate or 
obsessional behavior, panic attacks, or suicidal/homicidal 
thoughts.  Impulse control was fair.  Diagnoses were 
somatization disorder and major depressive disorder, 
recurrent, moderate to severe.  The examiner noted that the 
Veteran's symptoms (somatization disorder) were moderately 
impairing his functioning.  GAF was 55.  She further noted 
that the Veteran's depressive symptoms fall in the moderate 
to severe range and contribute to his social withdrawal and 
isolation.  GAF was 45.  The examiner noted that there were 
intermittent periods of inability to perform occupational 
tasks due to his mental disorder due to poor coping, 
difficulty managing stress, and frequent concerns about 
physical conditions.  

On VA mental disorders examination in January 2009, the 
Veteran reported that his mood was up and down and motivation 
was low.  He noted no current thoughts of self-harm.  He has 
racing thoughts sometimes during the day and when he tries to 
sleep.  He reported that he has been diagnosed with 
Alzheimer's dementia and was taking Aricept, which was 
helping.  On mental status examination, psychomotor activity 
was unremarkable.  Speech was slow and affect was flat.  The 
Veteran was oriented but easily distracted.  The Veteran 
understood outcome of behavior and partially understood he 
has a problem.  He has trouble falling asleep and is up and 
down all night.  He reported auditory hallucinations, but 
they are not persistent.  (This was clarified that at times 
he hears voices telling him to do things like chores but no 
commands to hurt himself or others).  There was no 
inappropriate or obsessive behavior.  He reported getting a 
"feeling" of a panic attack every two months or so but it 
is not a huge impact on functioning.  Impulse control was 
good.  Sometimes he gets angry with his neighbors but no 
violence.  He reported slight problems with activities of 
daily living.  Memory was moderately impaired.  Diagnoses 
remained somatization disorder and major depressive disorder.  
The examiner noted that the Veteran's symptoms combine to 
create a moderate impact on functioning and that separate GAF 
scores would be mere speculation.  

On review, the Veteran has been diagnosed with various Axis I 
disorders, some of which are not service-connected.  The 
Board is mindful that unless the medical evidence separates 
the effects of one disorder from another, the Board must 
consider all symptoms in assigning a rating.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (finding that when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in a veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).  The Board acknowledges that separate GAF scores 
were assigned for somatization disorder and depression on 
examination in May 2007; however, the most recent examination 
suggested that such separation would be speculative.  In this 
case, the overall evidence fails to distinguish between the 
symptoms and the Board cannot find that the medical evidence 
separates the effects of one disorder from another.  Id.  
Thus, the Board will consider all of the Veteran's mental 
health symptoms in assigning the appropriate evaluation.

Overall, the medical evidence of record, to include assigned 
GAF scores, suggests moderate to severe symptoms associated 
with psychiatric disability.  Resolving reasonable doubt in 
the Veteran's favor, the disability picture associated with 
his undifferentiated somatoform disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity and meets the criteria for a 50 percent 
evaluation.  This determination is based on evidence showing 
some limitation in judgment and insight, as well as 
disturbances of motivation and mood, such as chronic sleep 
impairment, lethargy, and depression.  Additionally, the 
evidence suggests the Veteran has difficulties in 
establishing and maintaining effective relationships due to 
poor coping, frequent concerns with medical conditions, and 
social isolation, to include limited contact with family.  

An evaluation greater than 50 percent, however, is not 
warranted.  The Board acknowledges that the January 2009 
examiner indicated that the Veteran had deficiencies in most 
areas (which are noted in the criteria for a 70 percent 
evaluation).  Notwithstanding, in considering all the 
evidence of record, the Board does not find that the 
Veteran's disability picture meets or more nearly 
approximates the criteria for a 70 percent evaluation.  That 
is, evidence of record shows the Veteran is able to function 
independently and attend to the activities of daily living.  
He does not have frequent suicidal thoughts and although he 
has irritability, impulse control appears adequate and there 
is no evidence of recent violence.  Evidence suggests the 
Veteran has some difficulty handling stress due to poor 
coping; however, he is apparently able to handle situations 
such that he can manage his financial affairs and various 
medical conditions.  As discussed below, the Veteran has not 
attempted to work since service.  Additionally, while the 
Veteran does suffer some social isolation, outpatient records 
suggest that he has done some volunteering, assists his 
neighbors with maintenance and repairs, and has spent some 
time with a friend and his/her children.  Therefore, the 
evidence does not show an inability to establish and maintain 
any relationships.  

At no time during the appeal period has the Veteran's 
somatoform disorder been more than 50 percent disabling and 
staged ratings are not warranted.  See Hart, supra.  

	b. Hypertension

The Veteran was originally granted service connection for 
hypertension in December 2000 and assigned a 10 percent 
evaluation.  A claim for increase was received in October 
2003.  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated as follows: diastolic 
pressure predominantly 130 or more (60 percent); diastolic 
pressure predominantly 120 or more (40 percent); diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more (20 percent); and diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control 
(10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

On VA examination in February 2004, the Veteran's blood 
pressure was 125/85.  Assessment was hypertension, stable on 
current regimen.  

VAMC records show a continued diagnosis of hypertension.  In 
March 2003, the Veteran reported outside blood pressure 
readings of 142/94 and 140/108.  Due to these elevated 
readings, his medication was increased.  Subsequent records 
show hypertension was stable.  Note dated in May 2006 
indicates that hypertension graphics were reviewed and blood 
pressure was consistently less than 140/90.  Blood pressure 
readings in February 2007 were all within normal limits.  
Note dated in May 2007 indicates the Veteran had a syncopal 
episode the week prior and was transported to a private 
hospital where he was found to be hypotensive.  Hypertension 
medications were reviewed and Vasotec was discontinued.  

On VA examination in May 2007, the Veteran's blood pressure 
was reported as 123/77, 116/77, and 117/78.  Telehealth 
monitoring note dated in June 2007 indicates the Veteran's 
blood pressure readings ranged from 129/75 and all readings 
were within normal limits.  

On VA examination in January 2009, the Veteran reported he 
was currently taking HCTZ.  Blood pressure was reported as 
146/100, 133/90, and 131/93.

On review, there is no evidence of diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, and the requirements for an 
evaluation greater than 10 percent for hypertension are not 
met or more nearly approximated.  At no time during the 
appeal period has the Veteran's hypertension been more than 
10 percent disabling and staged ratings are not warranted.  
See Hart, supra.  

	c. Left elbow

The Veteran was originally granted service connection for 
olecranon bursitis, left elbow in December 2000 and assigned 
a 10 percent evaluation.  A claim for increase was received 
in October 2003.  

The Veteran's left elbow disability is currently evaluated 
under Diagnostic Code 5019 (bursitis).  The diseases under 
diagnostic codes 5013 through 5024 are rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.  38 
C.F.R. § 4.71a, Diagnostic Code 5019 (2008).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc.)  
When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).

For VA purposes, normal range of elbow motion is from 0 
degrees extension to 145 degrees of flexion.  See 38 C.F.R. 
§ 4.71, Plate I (2008).  Normal range of forearm pronation is 
from 0 to 80 degrees and forearm supination is 0 to 85 
degrees.  Id.  

The Board observes that the Veteran is right-handed and 
therefore, his left arm is considered the minor extremity.  
Limitation of flexion of the forearm (minor) is evaluated as 
follows: flexion limited to 110 degrees (0 percent); flexion 
limited to 100 degrees (10 percent); flexion limited to 90 
degrees (20 percent); flexion limited to 70 degrees (20 
percent); flexion limited to 55 degrees (30 percent); and 
flexion limited to 45 degrees (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2008).  

Limitation of extension of the forearm (minor) is evaluated 
as follows: extension limited to 45 degrees (10 percent); 
extension limited to 60 degrees (10 percent); extension 
limited to 75 degrees (20 percent); extension limited to 90 
degrees (20 percent); extension limited to 100 degrees (30 
percent); and extension limited to 110 degrees (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2008).  

A 20 percent evaluation is also warranted if forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (2008).  

VAMC records note general musculoskeletal complaints but do 
not reference specific range of motion findings related to 
the joints discusses herein.  

On VA examination in February 2004, the Veteran reported 
continued problems with overuse and pain in the lateral 
epicondyle.  Elbow range of motion was 0 to 130 degrees with 
full pronation and supination.  There was tenderness to 
palpation about the lateral epicondyle, pain with long finger 
extension test, and a positive chair sign.  Assessment was 
lateral epicondylitis.  Medication, strap, counterforce 
brace, and possibly injections were suggested.  X-rays of the 
left elbow were essentially normal.  

On VA examination in May 2007, there was tenderness in the 
left elbow.  Range of motion was from 0 to 145 degrees.  
There was no additional loss of motion on repetitive use.  
The examiner indicated that the left elbow disability did not 
affect daily activities.  

On VA examination in January 2009, the Veteran reported that 
his elbow hurts with movement.  Left elbow pain occurs daily 
for 1 to 2 hours at an intensity of 6/10.  On physical 
examination, the upper extremities showed normal sensation to 
the touch and motor power was 5/5.  The elbow showed no 
warmth, erythema, or effusion and there was no thickening or 
warmth or other abnormality over the olecranon bursa.  There 
was no localized tenderness.  Elbow motion included full 
extension to 125 degrees of flexion on the left.  Pronation 
was to 90 degrees and supination to 65 degrees.  There was no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive motion.  There was no 
crepitus.  X-rays of the left elbow showed no significant 
bony abnormality; likely old injury posterior elbow.  
Impression was left elbow bursitis by history, not currently 
active.  

On review, the criteria for an evaluation greater than 10 
percent for service-connected left elbow disability are not 
met or more nearly approximated.  Evidence of record does not 
show flexion limited to 90 degrees; extension limited to 75 
degrees; or flexion limited to 100 degrees and extension to 
45 degrees.  Additionally, objective evidence does not 
support a higher evaluation based on functional impairment 
due to pain on motion or other factors.  The Board 
acknowledges that the January 2009 general medical examiner 
indicated that the Veteran's left elbow disability had severe 
effects on usual daily activities.  This information, 
however, is completely inconsistent with findings of the 
joint examiner (that the condition was inactive) and with the 
overall evidence of record.  Thus, it is not considered 
probative.  

There is no evidence of elbow ankylosis and Diagnostic Code 
5205 is not for application.  

At no time during the appeal period has the Veteran's left 
elbow disability been more than 10 percent disabling and 
staged ratings are not for application.  See Hart, supra.  

	d. Right and left knees

The Veteran was originally granted service connection for 
retropatellar pain syndrome of the right and left knees in 
December 2000 and assigned a 10 percent evaluation for each 
knee, pursuant to Diagnostic Codes 5299-5260.  A claim for 
increase was received in October 2003.  The 10 percent 
evaluations are currently assigned under Diagnostic Codes 
5299-5014.  

Retropatellar pain syndrome is not specifically listed in the 
rating schedule.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2008).

Diagnostic Code 5014 (osteomalacia) is rated on limitation of 
motion of affected parts, as arthritis, degenerative.  
38 C.F.R. § 4.71a, Diagnostic Code 5014 (2008).  

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  

On VA joints examination in February 2004, the Veteran 
reported problems with bilateral anterior knee pain beginning 
in 1996.  He was given Neoprene sleeves, which seemed to 
help, but these have worn out.  On physical examination, 
there was positive patellofemoral grind and crepitus.  There 
was no patellar apprehension sign or medial joint line 
tenderness.  Range of motion was 0 to 130 degrees and there 
were no specific exam findings other than anterior knee pain 
and patellofemoral provocative maneuvers.  Assessment was 
bilateral knee pain and examination suggested patellofemoral 
syndrome.  X-rays showed small left knee effusion and no 
fractures or dislocations on either side.  

VA bones examination dated in March 2005 noted normal gait, 
station, and range of motion actively and passively of the 
lower extremities.  The Veteran grimaced with full range of 
motion at the knees and complained of pain in his knees.  

On VA examination in May 2007, the Veteran reported pain, 
stiffness, and inflammation in both knees.  On physical 
examination, there was no evidence of abnormal weight 
bearing.  Range of motion on the right was from 0 to 135 
degrees flexion (subsequently reported as 0 to 130 degrees) 
with no additional loss of motion on repetitive use.  Range 
of motion on the left was from 0 to 130 degrees with no 
additional loss of motion on repetitive use.  There was 
crepitus in both knees with evidence of subpatellar 
tenderness.  X-rays of both knees were normal.  

On VA joints examination in January 2009, both knees were in 
full extension and physiologic valgus (in stance).  The 
Veteran was able to walk on heels and toes and there was no 
limp.  Motor power was 5/5 and sensation was intact to touch 
over the lower extremities.  The knees showed no warmth, 
erythema, or effusion.  There was no localized tenderness and 
no crepitus with loading or without loading.  Knee motion was 
from 0 to 125 degrees of flexion bilaterally.  Following 
repetitive use there was no additional limitation due to 
pain, fatigue, weakness, or lack of endurance.  Radiographs 
of the knees demonstrated no fracture, dislocation, or 
destruction; and there were well-preserved joint spaces 
bilaterally.  Impression was unremarkable knees.  In the 
examiner's opinion, the Veteran did not have current evidence 
of bilateral retropatellar pain syndrome.  

VA general medical examination in January 2009 noted findings 
of tenderness to the knees with palpation.  

On review, there is no evidence of flexion limited to 30 
degrees or extension limited to 15 degrees and a 20 percent 
evaluation based on limitation of flexion and/or extension is 
not warranted for either the right or left knee.  The Board 
has considered the Veteran's complaints of knee pain; 
however, objective pathology does not support a higher 
evaluation based on functional impairment due to pain or 
other factors.  The Board also acknowledges that the January 
2009 general medical examiner indicated that the Veteran's 
bilateral knee disability had severe effects on usual daily 
activities.  This information, however, is completely 
inconsistent with findings of the joint examiner (that the 
knees were unremarkable) and with the overall evidence of 
record.  Thus, it is not considered probative.  

The Board notes that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04 
(2004).  In this case, the Veteran does not have compensable 
limitation of motion and the currently assigned 10 percent 
evaluations appear to be based on evidence of painful motion.  
To assign separate compensable evaluations for both extension 
and flexion based solely on painful motion would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2008).  

The Board has considered other potentially available 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability of the knee is evaluated 
as follows: severe (30 percent); moderate (20 percent); and 
slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  

In reviewing the evidence of record, there are no x-ray 
findings of arthritis.  The Board acknowledges that the 
Veteran has offered complaints of instability and locking.  
These complaints, however, are not supported by objective 
evidence of record.  For example, on VA examination in 
February 2004, the various ligaments were all stable and 
McMurray's was negative bilaterally.  In May 2007, there was 
no meniscus abnormality or instability noted.  In January 
2009, there was no anteroposterior or varus valgus 
instability and McMurray's was negative.  Thus, additional 
separate evaluations based on recurrent subluxation or 
lateral instability are not warranted.  

The Board has also considered entitlement to evaluations 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis); 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint), and 5262 (impairment of the tibia and fibula).  There 
is no medical evidence of ankylosis in the knee joints or 
dislocated cartilage and these codes are not for application.  
The Veteran is separately service-connected for stress 
fractures of the bilateral tibias and Diagnostic Code 5262 
will be discussed below.  

At no time during the appeal period have the Veteran's left 
and right knee disabilities been more than 10 percent 
disabling and staged ratings are not for application.  See 
Hart, supra.  

	f. Right and left tibias

The Veteran was originally granted service connection for 
stress fractures of the right and left tibias in December 
2000 and assigned a 10 percent evaluation for each pursuant 
to Diagnostic Codes 5299-5262.  

Impairment of the tibia and fibula is evaluated as follows: 
malunion with slight knee or ankle disability (10 percent); 
with moderate knee or ankle disability (20 percent); and with 
marked knee or ankle disability (30 percent).  A 40 percent 
rating is assigned when there is nonunion of the tibia and 
fibula with loose motion, requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2008).

As discussed above, the Veteran is currently receiving 
separate 10 percent evaluations for his right and left knee 
disabilities.  VA regulations provide that the evaluation of 
the same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008).  Thus, in evaluating the tibial 
stress fractures, the Board will not consider the findings 
related to the knees as the Veteran is already being 
compensated for same.  

For VA purposes, normal range of motion of the ankle is 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2008).  

On VA examination in February 2004, the bilateral tibias 
demonstrated very mild tenderness about the mid-shaft.  Gait 
was normal.  X-rays of the bilateral tibia and fibula were 
reported as normal.  Assessment was history of bilateral 
stress fractures of the tibia.  It was noted that the Veteran 
continues to have occasional aching in the bilateral tibias 
and reports that this limits his standing and walking.

On VA examination in February 2005, the Veteran reported pain 
constantly in the upper aspects of his medial lower legs with 
pain described as an 8/10.  He reported that with repetitive 
use he is limited by pain, fatigue, weakness, and lack of 
endurance.  He also reported that at times he has weakness, 
stiffness, swelling of ankles, heat feeling, instability, 
giving way, and abnormal motion.  He flares up about once a 
month when he overdoes it.  On physical examination, he had 
normal gait, station, and range of motion of his lower 
extremities.  There was no tenderness of the lower legs but 
there was mild pitting edema.  Diagnosis was chronic 
bilateral lower leg pain.  

On VA examination in May 2007, the Veteran reported pain and 
inflammation in the bilateral legs.  He uses orthotic shoes 
with fair effectiveness.  There was no evidence of abnormal 
weight bearing.  The Veteran reported that he was only able 
to stand for 15 to 30 minutes and that there were functional 
limitations on walking.  There was no evidence of genu 
recurvatum or malunion of the os calcis or astragalus.  There 
was mild tenderness to palpation of the bilateral medial 
shins.  X-rays of the both tibia and fibula were normal.  
Diagnosis was residuals, bilateral tibial stress fractures.  

On VA joints examination in January 2009, ankle motion 
included dorsiflexion 5 degrees and plantar flexion 40 
degrees with additional mid foot motion of approximately 10 
degrees bilaterally.  Foot motion was supple and pain free. 
There was no additional limitation due to pain, fatigue, 
weakness, or lack of endurance.  Radiographs of the right and 
left legs, including the tibia and fibula, demonstrated a 
suggestion of slight cortical thickening of the midportion of 
the tibia; this may be a normal variant, but may reflect 
remodeling following stress reactions in the past.  
Impression was history of bilateral tibial stress fractures, 
healed, without current residuals.  The examiner opined that 
the Veteran did not have clinical residuals of stress 
fractures of the tibia.  

VA general medical examination in January 2009 noted findings 
of tenderness to the ankles with palpation.  

On review, the evidence of record does not show current 
malunion of the right or left tibia with moderate ankle 
disability and the criteria for a 20 percent evaluation are 
not met or more nearly approximated.  The Board has 
considered the Veteran's complaints of lower leg pain and 
recent findings of limited ankle motion; however, objective 
pathology does not support a higher evaluation based on 
functional impairment due to pain or other factors.  The 
Board acknowledges that the January 2009 general medical 
examiner indicated that the Veteran's bilateral tibial 
disability had severe effects on usual daily activities.  
This information, however, is completely inconsistent with 
findings of the joint examiner (that there were no clinical 
residuals of the stress fractures) and with the overall 
evidence of record.  Thus, it is not considered probative.  

At no time during the appeal period have the Veteran's left 
and right tibial disabilities been more than 10 percent 
disabling and staged ratings are not for application.  See 
Hart, supra.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Veteran is currently 
unemployed and indicates he is not able to work due to his 
various disabilities.  Objective evidence, however, does not 
show that the Veteran is frequently hospitalized for the 
disabilities evaluated herein, or that such disabilities 
cause a marked interference with employment beyond that 
contemplated in the schedule standards.  The Board has 
considered the evidence of record but finds that the 
requirements for referral for extraschedular evaluation are 
not met.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

TDIU

The Veteran contends that he is unable to work due to 
service-connected disabilities.  His October 2003 application 
for TDIU indicates that he has not worked since his June 2000 
discharge from the service.  Education was reported as 4 
years of high school.  He reported that he takes 9 
prescription medications for service-connected disabilities 
and that these medications have substantial side effects and 
impair his ability to think and do things.  He feels that the 
side effects make it impossible for him to work.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

At the time the appeal was certified, the Veteran's combined 
disability evaluation was 60 percent from June 29, 2000 based 
on the following: somatoform disorder (30 percent); 
retropatellar pain syndrome right knee (10 percent); 
retropatellar pain syndrome left knee (10 percent); olecranon 
bursitis left elbow (10 percent); hypertension (10 percent); 
stress fracture right tibia (10 percent); and stress fracture 
left tibia (10 percent).  Thus, he did not meet the schedular 
requirements for TDIU.

As discussed above, however, an increased evaluation for 
somatoform disorder to 50 percent is granted herein.  
Considering this increase, the schedular requirements for 
TDIU are established.  See 38 C.F.R. § 4.25 (2008) (combined 
ratings table).  

The Board has considered whether a remand is necessary to 
allow the RO to implement the increased evaluation and 
reconsider entitlement to TDIU.  The Board acknowledges that 
the RO's denial was based, in part, on the fact that the 
schedular requirements were not established.  However, in the 
February 2009 SSOC they also considered the question of 
whether the Veteran was unemployable due to his service-
connected disabilities.  On review, the claims file contains 
sufficient evidence to decide this claim and the Board does 
not find any prejudice to the Veteran in proceeding with a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 
4.15 (2008).

Entitlement to a total compensation rating must be based 
solely on the impact of a veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  The question in a TDIU case is whether a 
veteran is capable of performing the physical and mental acts 
required by employment and not whether a veteran is, in fact, 
employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On VA joints examination in February 2004, the Veteran 
reported that he had to take Vicodin for his lower extremity 
pain.  The examiner, however, believed the Veteran was 
capable of working but would not recommend a job where he had 
to stand for 8 straight hours.  It was noted that a little 
more sedentary job should be appropriate for him and the 
flexibility to be in a seated position from time to time 
during the day would be preferential.  Heavy labor type jobs 
were not recommended.

On VA mental disorders examination in February 2004, the 
Veteran reported that it is hard to walk and back pain has 
significantly limited his ability to maintain an occupation.  
He periodically looks at the newspaper for available 
opportunities but did not appear to be active in vocational 
rehabilitation or application or perusal of these.  The 
examiner noted that given the Veteran's current level of 
disability, an increase in compensation might be counter 
productive as he would likely benefit from a structured 
routine, including employment.  He was encouraged to consider 
further vocational rehabilitation or employment sources.  

On VA mental disorders examination in May 2007, the Veteran 
reported that he has not worked for 7 years.  He indicated 
his largest barriers were difficulty sitting or standing for 
extended periods of time, legs hurting, and carpal tunnel 
syndrome and numbness in his hands.  He further stated that 
he did not want to work and has not been applying for jobs.  
The examiner noted that the Veteran believed his physical 
conditions limited his ability to obtain employment.  He also 
believed his depression would interfere with his work 
functioning.  The examiner stated:

[The Veteran's] somatization symptoms 
would likely cause moderate impairment in 
his occupational functioning.  Whether 
real or perceived, his somatization leads 
him to be overly concerned with physical 
symptoms, which subsequently impacts his 
ability to cope with his physical 
conditions and mange stress.  
Notwithstanding, these symptoms would not 
prevent him from obtaining or maintaining 
employment.  

On VA mental disorders examination in January 2009, the 
Veteran reported that he was unemployed due to his knees, 
elbows, and previous heart surgery.  He also contends that 
unemployment is due to mental disorder effects.  The examiner 
noted that the Veteran's symptoms combined to create a 
moderate impact on functioning.  

Evidence of record does not show that the Veteran is 
unemployable.  On the contrary, while the Veteran may have 
some restrictions due to musculoskeletal disabilities, the 
overall evidence establishes that he is capable of gainful 
employment.  

Even assuming, without conceding, unemployability, the 
evidence does not show that such is solely due to service-
connected disabilities.  General medical examinations of 
record indicate that the Veteran has numerous medical 
problems, not all of which are service-connected.  The 
Veteran has attributed his lack of employment to various 
disabilities throughout the course of this appeal.  The Board 
further notes that the Veteran's claim for SSA benefits 
(which considers both service-connected and nonservice-
connected disabilities) was denied.  

In summary, the evidence does not show that the Veteran is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that entitlement to TDIU is not 
warranted.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  


ORDER

A 50 percent evaluation, and no more, for undifferentiated 
somatoform disorder with shortness of breath and dysphagia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An evaluation greater than 10 percent for hypertension is 
denied.  

An evaluation greater than 10 percent for olecranon bursitis, 
left elbow, is denied.

An evaluation greater than 10 percent for retropatellar pain 
syndrome, right knee, is denied.

An evaluation greater than 10 percent for retropatellar pain 
syndrome, left knee, is denied.

An evaluation greater than 10 percent for stress fracture, 
right tibia, is denied.

An evaluation greater than 10 percent for stress fracture, 
left tibia, is denied.  

TDIU is denied.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


